United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Niles, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0985
Issued: November 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 5, 2019 appellant filed a timely appeal from an October 12, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
have elapsed since OWCP’s last merit decision, dated July 20, 2017, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 28, 2017 appellant, then a 57-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 15, 2016 she sustained an injury to her right shoulder
when she lifted a heavy package while in the performance of duty. On the reverse side of the claim
form, the employing establishment checked boxes marked “yes” indicating that she was in the
performance of duty on October 15, 2016 and that it was in agreement with her account of the
claimed employment incident.
In a report dated January 27, 2017, Dr. Daniel Sohn, a Board-certified orthopedic surgeon,
noted appellant’s history of injury. Based on x-ray interpretations, he diagnosed right shoulder
right impingement syndrome and right incomplete rotator cuff tear or rupture of right shoulder.
In a report dated April 18, 2017, Dr. Sohn reviewed appellant’s magnetic resonance
imaging (MRI) scan dated April 3, 2017. He noted impressions of incomplete rotator cuff tear or
rupture of right shoulder, and right shoulder left impingement syndrome.
In a development letter dated June 8, 2017, OWCP advised appellant that when her claim
was submitted it appeared to be a minor injury that necessitated minimal or no lost time from work
and payment of a limited amount of medical expenses had been administratively approved. It
explained that her claim was being reopened for consideration because the medical bills had
exceeded $1,500.00. OWCP further informed appellant of the deficiencies of her claim, advised
her of the type of factual and medical evidence needed, and provided a questionnaire for her
completion. It afforded her 30 days to submit the necessary evidence.
In a report dated June 27, 2017, Dr. Sohn indicated that appellant complained of right
shoulder pain. He diagnosed right subacromial impingement.
By decision dated July 20, 2017, OWCP denied appellant’s claim finding that the evidence
of record was insufficient to establish that her diagnosed condition was causally related to the
accepted October 15, 2016 employment incident.
OWCP received additional evidence. An April 2, 2017 MRI scan related diagnoses of:
distal supraspinatus and infraspinatus tendinopathy with probable focal perforation of the distal
supraspinatus tendon; acromioclavicular osteoarthritis; superior labrum anterior posterior of the
glenoid labrum; and high-grade partial tear of the long head biceps tendon.
OWCP also received duplicate copies of Dr. Sohn’s previously submitted reports. A
March 22, 2018 duty status report (Form CA-17) noted appellant’s work restrictions.
Appellant also submitted answers to OWCP’s factual questionnaire, as well as a narrative
statement dated June 10, 2018 wherein she described her right shoulder symptoms.

2

On July 14, 2018 appellant requested reconsideration of OWCP’s July 20, 2017 decision.
By decision dated October 12, 2018, OWCP denied appellant’s request for reconsideration
of the merits of her claim.
LEGAL PRECEDENT
Section 8128(a) of FECA3 does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.6
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.7 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
With her timely request for reconsideration, appellant neither showed that OWCP
erroneously applied or interpreted a specific point of law, nor advanced a relevant legal argument
not previously considered by OWCP. Consequently, she is not entitled to review of the merits of
her claim based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
A claimant may be entitled to a merit review by submitting relevant and pertinent new
evidence, however, the Board finds that appellant has not submitted any such evidence in this

3

Supra note 1.

4
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. The one-year period begins on
the next day after the date of the original contested decision. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016).
7

Id. at § 10.606(b)(3).

8

Id. at § 10.608(a), (b).

3

case.9 After OWCP’s July 20, 2017 decision, appellant submitted an April 2, 2017 MRI scan
report and a March 22, 2018 duty status report (Form CA-17). The submission of this evidence
does not require reopening of the claim for review of the merits because this evidence
is irrelevant to the underlying issue of causal relationship. The Board has held that the submission
of evidence or argument which does not address the particular issue involved does not constitute
a basis for reopening a case.10 OWCP also received copies of Dr. Sohn’s previously submitted
reports. Evidence that repeats or duplicates evidence already in the case record does not constitute
a basis for reopening a case.11 Appellant did submit a narrative statement and a response to
OWCP’s factual questionnaire, however, the underlying issue of causal relationship is a medical
issue which must be addressed by relevant medical evidence not previously considered.12 Her own
factual discussion of her claim does not constitute relevant medical evidence.13 Thus, appellant is
also not entitled to a review of the merits of her claim based on the third above-noted requirement
under 20 C.F.R. § 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

9

L.E., Docket No. 19-0470 (issued August 12, 2019); B.T., Docket No. 18-1397 (issued January 15, 2019); supra
note 7; see also M.S., Docket No. 18-1041 (issued October 25, 2018); C.N., Docket No. 08-1569 (issued
December 9, 2008).
10

T.B., Docket No. 19-0029 (issued June 21, 2019).

11

M.C., Docket No. 18-0841 (issued September 13, 2019).

12

See A.M., Docket No. 18-1033 (issued January 8, 2019); see also Bobbie F. Cowart, 55 ECAB 746 (2004).

13

See B.R., Docket No. 17-1661 (issued January 4, 2018); James A. Long, 40 ECAB 538 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the October 12, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

